[Cite as Blue Ribbon Meats, Inc. v. Fazio, 2015-Ohio-3146.]


                   Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 102489



                          BLUE RIBBON MEATS, INC.
                                                              PLAINTIFF-APPELLANT

                                                     vs.

                                CHRISTOPHER FAZIO
                                                              DEFENDANT-APPELLEE




                                   JUDGMENT:
                             REVERSED AND REMANDED


                                         Civil Appeal from the
                                        Berea Municipal Court
                                        Case No. 14 CVF 01655

        BEFORE:          Stewart, J., McCormack, P.J., and Boyle, J.

        RELEASED AND JOURNALIZED: August 6, 2015
ATTORNEY FOR APPELLANT

Timothy N. Toma
Toma & Associates, L.P.A., Inc.
33977 Chardon Rd., Suite 100
Willoughby Hills, OH 44094


FOR APPELLEE

Christopher Fazio, pro se
6525 Delores Blvd.
Brookpark, OH 44142
MELODY J. STEWART, J.:

       {¶1} Plaintiff-appellant Blue Ribbon Meats, Inc. requested that this appeal be

placed on this court’s accelerated calendar pursuant to App.R. 11.1 and Loc.R. 11.1.     By

doing so, it has agreed that we may render a decision in “brief and conclusionary form”

consistent with App.R. 11.1(E).

       {¶2} Blue Ribbon complains that a default judgment in its favor against

defendant-appellee Christopher Fazio on a claim under R.C. 2307.61(A)(1)(b)(ii) should

have included an award of treble damages because the complaint was premised on a theft

offense: Fazio personally guaranteed checks in payment for services rendered by Blue

Ribbon, but those checks were dishonored for insufficient funds. The court ruled that

R.C. 2307.61(A)(1)(b)(ii) “does not apply in this case in that the controversy here

involves checks, which are specifically excluded in the statute.”       Blue Ribbon argues

that this ruling was erroneous.

       {¶3}   We     sustain      the   assignment   of   error.   As     applicable   here,

R.C. 2307.61(A)(1)(b)(ii) states that a property owner who brings a civil action pursuant

to R.C. 2307.60 to recover damages from any person “who commits a theft offense” is

entitled to liquidated damages in an amount:
      Three times the value of the property at the time it was willfully damaged or
      was the subject of a theft offense, irrespective of whether the property is
      recovered by way of replevin or otherwise, is destroyed or otherwise
      damaged, is modified or otherwise altered, or is resalable at its full market
      price. This division does not apply to a check, negotiable order of
      withdrawal, share draft, or other negotiable instrument that was returned or
      dishonored for insufficient funds by a financial institution if the check,
      negotiable order of withdrawal, share draft, or other negotiable instrument
      was presented by an individual borrower to a licensee under sections
      1321.35 to 1321.48 of the Revised Code for a loan transaction.

 (Emphasis added.)

      {¶4} The check or negotiable instrument exclusion contained in R.C.

2307.61(A)(1)(b)(ii) applies only when a check or other negotiable instrument is

presented by an individual borrower to a licensee authorized to make short-term loans as

defined by R.C. 1321.35 to 1321.48 and is returned or dishonored for insufficient funds

— the intent being to protect those individuals obtaining short-term loans whose checks

in payment of those loans bounce or are otherwise dishonored.       There was no allegation

or proof that Fazio was a short-term borrower (Fazio has not appeared in this action), so

the exception in R.C. 2307.61(A)(1)(b)(ii) does not apply and did not bar Blue Ribbon’s

request for treble damages.

      {¶5} Judgment reversed and remanded.

      It is ordered that appellant recover of appellee its costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the Berea

Municipal Court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



______________________________________________
MELODY J. STEWART, JUDGE

TIM McCORMACK, P.J., and
MARY J. BOYLE, J., CONCUR